DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,674,255. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a sound processing unit with a signal correction unit.

Application 16/863689
U.S. Patent No. 10,674,255
1.) A sound processing device, comprising: a correction unit that corrects a sound pickup signal, which is obtained by picking up a sound with a microphone array, based on directional information indicating a direction of the microphone array in spherical coordinates, wherein the correction unit corrects the sound pickup signal according to a displacement, an angular velocity, or an acceleration per unit time of the microphone array.
1.) A sound processing device, comprising: a correction unit that corrects 
a sound pickup signal, which is obtained by picking up a sound with a microphone array, based on directional information indicating a direction of the microphone array in spherical coordinates, wherein the directional information is information indicating an angle of the direction of the 
microphone array from a predetermined reference direction, and wherein the 
angle of the direction of the microphone array is a rotation angle comprising: an elevational angle .theta., and an azimuthal angle .phi..
7.  The sound processing device according to claim 1, wherein the correction unit corrects the sound pickup signal according to a displacement, an angular velocity, or acceleration per unit time of the microphone array. 



2.  The sound processing device according to claim 1, wherein the correction unit performs correction of a spatial frequency spectrum, which is obtained from the sound pickup signal, based on the directional information. 

5.  The sound processing device according to claim 4, wherein the correction unit performs the correction at a time of spatial frequency 
conversion on a time frequency spectrum obtained from the sound pickup signal. 

3.  The sound processing device according to claim 2, wherein the correction unit performs the correction at a time of spatial frequency 
conversion on a time frequency spectrum obtained from the sound pickup signal. 

6.  The sound processing device according to claim 5, wherein, for the spatial frequency conversion, the correction unit performs correction of an angle in spherical harmonics, the angle indicating the direction of the microphone array, based on the directional information.
 
4.  The sound processing device according to claim 3, wherein, for the spatial frequency conversion, the correction unit performs correction of an angle in spherical harmonics, the angle indicating the direction of the microphone array, based on the directional information. 
 
7.  The sound processing device according to claim 4, wherein the correction unit performs the correction at a time of spatial frequency inverse conversion on the spatial frequency spectrum obtained from the sound pickup 
signal. 

5.  The sound processing device according to claim 2, wherein the correction unit performs the correction at a time of spatial frequency inverse conversion on the spatial frequency spectrum obtained from the sound pickup 
signal. 

8.  The sound processing device according to claim 7, wherein, for the spatial frequency inverse conversion, the correction unit corrects an angle in spherical harmonics, the angle indicating a direction of a speaker array through which a sound based on the sound pickup signal is to be reproduced, 
based on the directional information.
6.  The sound processing device according to claim 5, wherein, for the spatial frequency inverse conversion, the correction unit corrects an angle in spherical harmonics, the angle indicating a direction of a speaker array through which a sound based on the sound pickup signal is to be reproduced, 
based on the directional information.


8.  The sound processing device according to claim 1, wherein the microphone array is an annular microphone array or a spherical microphone array. 



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano U.S. Patent No. 7,817,806 B2 in view of Tackin et al. U.S. Patent Application Publication No. 2013/0032156 A1.
             Regarding claims 1, 10 and 16 Nakano discloses a sound processing device, method and code, comprising: a correction unit that corrects a sound pickup signal, which is obtained by picking up a sound with a microphone array (1a-1c, plurality of microphones), based on directional information indicating a direction of the microphone array, wherein the correction unit corrects the sound pickup signal according to a displacement, an angular velocity, or an acceleration per unit time of the microphone array (Fig. 1, col. 4, lines 50-52 and col. 4, line 64 to col. 5, line 6, the sound pickup and reproduction system in FIG. 1 includes a rotation detector .
             Claims 2-5, 7, 9, 11, 12, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Tackin et al. as applied to claims 1, 10 and 16 above, and further in view of Virolainen U.S. Patent No. 9,445,174.
             Regarding claim 2, the combination of Nakano in view of Tackin does not expressly disclose the directional information is information indicating an angle of the direction of the microphone array from a predetermined reference direction. However, the combination of Nakano in view of Tackin does teach correcting the angle of the direction of the microphone array based on an initial angle. In a related field of endeavor, Virolainen discloses an apparatus indicating an angle of the direction of the microphone array from a predetermined reference direction (Virolainen col. 1, line 62 to col. 2, line 5, the processor analyzes the audio signal, determines a direction value based on a reference orientation and processes the audio based on the direction value). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine a direction value as taught by Virolainen in the device of the combination of Nakano in view of Tackin to accurately determine the change in position of the microphone array.
             Regarding claim 3, the combination of Nakano in view of Tackin in view of Virolainen further disclose the angle of the direction of the microphone array is a rotation angle comprising: an elevational angle, and an azimuthal angle (Nakano col. 4, lines 54-59).
             Regarding claims 4, 11 and 17, the combination of Nakano in view of Tackin in view of Virolainen further discloses the correction unit performs correction of a spatial frequency spectrum which is obtained from the sound pickup signal on the basis of the directional information (Virolainen, col. 14, lines 29-44, the directional processor 301 can be configured to process the audio signals generated from the microphones to determine spatial information from the audio signal).
             Regarding claims 5, 7, 12, 14, 18 and 20, the combination of Nakano in view of Tackin in view of Virolainen further discloses the correction unit performs correction at a time of spatial frequency conversion or spatial frequency inverse conversion on a time frequency spectrum obtained from the sound pickup signal (Virolainen col. 14, lines 41-44), directional processing is done in either the time or frequency domain).
.
Allowable Subject Matter
Claims 6, 8, 13, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496.  The examiner can normally be reached on Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:

                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        18 June 2021